Opinion by
Jacobs, J.,
This case involves an appeal by the Commonwealth from an order of the court below reversing an order of suspension of appellee’s license by the Secretary of Revenue.
Appellee was convicted of speeding on July 28,1968. This speeding offense occurred on July 22, 1968. At the time of the conviction appellee was under the age of 18 and possessed a junior operator’s license.
A hearing concerning this conviction was held by the Department, of Revenue, Bureau of Traffic Safety, on March 20,1969, at which time the appellee was still under the age of 18. Following the hearing appellee’s license was suspended for a period of three months, effective June 2, 1969. By this time appellant had attained the age of 18 and had been issued a regular operator’s license.
This case presents two issues: (1) can the Secretary of Revenue suspend a regular operator’s license, obtained after age 18, for a conviction occurring while that person possessed a junior license? and (2) was the 10-month delay between the offense and the effective date of suspension unreasonable as a matter of law?
These same issues were presented and decided in our opinion filed this day in Criswell Motor Vehicle License Case, 219 Pa. Superior Ct. 170, 280 A. 2d 553 (1971), and are controlled thereby.
The order of the court below is reversed and the order of suspension imposed by the Secretary of Revenue is reinstated.